Order entered March 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01480-CV

                              PLANO AMI LP, ET AL, Appellants

                                                 V.

                                 ERWIN CRUZ, M.D., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 10-16274-E

                                             ORDER
       We GRANT appellants’ March 8, 2013 joint motion to re-set the briefing schedule.

Appellants shall file their brief on or before April 3, 2013.




                                                        /s/     DAVID LEWIS
                                                                JUSTICE